Mr. Justice GRIER.
The claim of the appellee in this case is' under the deed of Micheltoreno, dated the 22d of Decern* b$r, 1844, commonly called the Sutter General Title. It differs in no material respect from the other titles or claims already adjudged by this court, in which this grant was in question. The cases of U. S. vs. Nye, (21 How., 408;) Same vs. Bassett, (ib., 412;) Same vs. Bennitz, (23 How., 255;) Same vs. Rose, (ib., 262,) settle the question that the claim of the appellee is invalid. The decree of the District Court is therefore reversed, *38and the cause remanded, with directions to that court to dismiss the petition.
Decree .accordingly.